UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6899



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILFREDO GONZALEZ LORA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-358)


Submitted:   October 18, 2004             Decided:   November 4, 2004


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Wilfredo Gonzalez Lora, a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion to

amend his motion filed under 28 U.S.C. § 2255 (2000).                 The order is

not   appealable    unless    a    circuit    justice    or     judge     issues    a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000); see

Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir. 2004).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies        this   standard     by

demonstrating      that   reasonable     jurists      would      find    that    his

constitutional     claims    are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Lora has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

           Additionally, we construe Lora’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).                  In order

to obtain authorization to file a successive § 2255 motion, a


                                     - 2 -
prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on    collateral    review;      or   (2)   newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense.           28 U.S.C. §§ 2244(b)(2),

2255 (2000).      Lora’s claim does not satisfy either of these

conditions.    Therefore, we decline to authorize Lora to file a

successive § 2255 motion.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and     argument   would    not    aid   the

decisional process.

                                                                       DISMISSED




                                     - 3 -